McDONALD, Chief Justice.
On the suggestion of the Florida Judicial Qualifications Commission, the Court in this proceeding considers a proposal to amend the Code of Judicial Conduct. This Court’s general supervisory, regulatory, and administrative authority over the judiciary and the legal profession provides our jurisdiction to consider and act upon the proposal. See Art. V, Fla.Const.
The proposed amendment, presented by the general counsel to the Judicial Qualifications Commission, would repeal paragraph C(l) of canon 6 of the Code of Judicial Conduct. Canon 6C(1) requires all judicial officers to file copies of their federal income tax returns with the commission each year. Such copies under the present canon 6 are “transmitted in a sealed envelope and placed by the Commission in safekeeping, and ... opened only pursuant to a majority vote of the Commission duly assembled.” According to the proposal, the commission has had only a few occasions to open federal income tax returns and even on those few occasions the returns contained little valuable information that was relevant to the commission’s inquiry. The principal effect of the filing requirement, therefore, is to burden the commission’s limited staff with a purposeless administrative and clerical task. The proposed amendment was published in The Florida Bar News. We have received no unfavorable comments.
Having carefully considered the proposed amendment, the Court accepts the proposal and hereby promulgates an amendment to canon 6, part C as follows.. Added language is indicated by underlining. Deleted language is indicated by struck-through type.
C. Confidential Financial Reporting to the Judicial Qualifications Commission: To ensure that complete financial information is available for all judicial officers, the- following documents there shall be filed with the Judicial Qualifications Commission on September 15,1977, and on or before July 1 of each year thereafter, if not already included in the public report to be filed under Canon 6B(1) and (2),
i, — A true copy of the judge's most recent Federal Income Tax Return filed with-the federal-government, which shall be transmitted in-⅛- sealed- envelope and placed — by—the—Commission—in—safekeeping, and be opened only pursuant to a majority vote of the Commission duly assembled.
& a verified list of the names of the corporations and other business entities in which the judge has a financial interest as of December 31 of the preceding year, which shall be transmitted in a separate sealed envelope, placed by the Commission in safekeeping, and not be opened or the contents thereof disclosed except in the manner hereinafter provided.
At any time during or after the pend-ency of a cause, any party may request information as to whether the most recent list filed by the judge or judges before whom the cause is or was pending contains the name of any specific person or corporation or other business entity which is a party to the cause or which has a substantial direct or indirect financial interest in its outcome. Neither the making of the request nor the contents thereof shall be revealed by the chairman to any judge or other person except at the instance of the individual making the request. If the request meets the requirements hereinabove set forth, the chairman shall render a prompt answer thereto and thereupon return the report to safekeeping for retention in accordance with the provisions hereinabove stated. All such requests shall be verified and transmitted to the chairman of the Commission on forms to be approved by it.
This amendment will take effect upon the filing of this opinion.
It is so ordered.
EHRLICH, SHAW, BARKETT and KO-GAN, JJ., concur.
OVERTON, J., dissents.